DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, on line 4, it is unclear which of the “specific positions of the resident” (line 3) that “the specific position” (line 4) is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/155789 (Longo) in view of US Patent Application Publication No. 2006/0001545 (Wolf).

Regarding claim 1, Longo discloses an apparatus for detecting fall and rise (fall detection system, title), comprising: 
a first sensor unit disposed at a first height and configured to sense a movement of a resident (first distance sensor 3; see Fig. 2; Abstract); 
a second sensor unit disposed at a second height and configured to sense the movement of the resident (second distance sensor 3; see Fig. 2; Abstract); and 
a controller configured to sense a falling behavior and a rising behavior of the resident based on distances from the resident measured by the first sensor unit and the second sensor unit (distance sensors 3 are used to measure the height of a person and detect a fall event; Abstract), wherein the controller sets the first sensor unit and the second sensor unit such that, among three axis coordinates of the first sensor unit and the second sensor unit in a 3D orthogonal coordinate system, two axis coordinates thereof coincide with each other (the distance sensors coincide with each other in two axis; see Fig. 2).

Longo fails to expressly disclose wherein the second sensor is disposed at a second height higher than the first height.

Wolf discloses sensors 15 (Fig. 4) that can be distance sensors [0111] mounted one above the other on a wall (Fig. 4) to detect user movement and falls.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to modify Longo and arrange the distance sensors on a wall, one at a first height, and one at a second height higher than the first height, instead of the ceiling, in order to detect distance to a user and therefore detect height of the user and detect falls. 

Regarding claim 2, Longo discloses wherein the controller calculates a height of the resident based on the distances from the resident measured by the first sensor unit and the second sensor unit, and determines the falling behavior and the rising behavior of the resident using the height of the resident (distance sensors 3 are used to measure the height of a person and detect a fall event; Abstract).

Regarding claim 4, Longo discloses wherein, when the rising behavior of the resident is not sensed within a designated time after sensing the falling behavior of the resident, the controller determines that the resident is in danger (the sensor data analysis also considers how the height measurement changes over time. The time interval between two subsequent distance measurements can be used to further advance the proposed solution. A supervised machine learning approach can be used for distinguishing false falling activities, e.g. people who just pick up objects from the ground (page 10 and 11)).

Regarding claim 16, Wolf further discloses a storage configured to store behavior pattern information about human movements, wherein the controller determines a state of the resident by comparing a pattern of the movement of the resident sensed by the first sensor unit and the second sensor unit with the behavior pattern information stored in the database (pattern recognition with representations of a pattern of returned or received impulses, waves to determine which one of a set of classes that the object belongs to such as pre-fall recovery state, fall [0032] – [0034]). While Wolf fails to explicitly disclose a database, Examiner notes that one of ordinary skill in the art recognizes a database is an obvious and commonly known storage unit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Longo and include pattern recognition of user behavior to better ascertain the user status.

Regarding claim 17, Longo discloses an apparatus for detecting fall and rise (fall detection system, title), comprising: 
a first sensor unit disposed at a first height and configured to sense a movement of a resident (first distance sensor 3; see Fig. 2; Abstract); 
a second sensor unit disposed at a second height and configured to sense the movement of the resident (second distance sensor 3; see Fig. 2; Abstract); and 
a controller configured to sense a falling behavior and a rising behavior of the resident based on distances from the resident measured by the first sensor unit and the second sensor unit (distance sensors 3 are used to measure the height of a person and detect a fall event; Abstract), wherein the first sensor unit and the second sensor unit are disposed so as to overlap each other in a direction perpendicular to a floor of a residence place of the resident (see Fig. 2).

Longo fails to expressly disclose wherein the second sensor is disposed at a second height higher than the first height.

Wolf discloses sensors 15 (Fig. 4) that can be distance sensors [0111] mounted one above the other on a wall (Fig. 4) to detect user movement and falls.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to modify Longo and arrange the distance sensors on a wall, one at a first height, and one at a second height higher than the first height, instead of the ceiling, in order to detect distance to a user and therefore detect height of the user and detect falls. 

Regarding claim 18, Longo as combined with Wolf further discloses the controller sets an orthogonal coordinate system configured to define a direction from the first sensor unit to the second sensor unit as one axis; and the controller sets coordinates of the first sensor unit and coordinates of the second sensor unit such that other coordinates of the first and the second sensor units are the same except for the coordinates of the first and second sensor units on the one axis (the distance sensors coincide with each other in two axis; see Longo Fig. 2 and Wolf Fig. 4).

Allowable Subject Matter
Claims 3, 6-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Claim 5 has no prior art rejection; however it is not allowable if rewritten in independent form due to the 112 b rejection as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0118410 (Lindstrom et al.) discloses a method and system for monitoring.
US 2019/0250262 (Karthick Nagaraj et al.) discloses methods for the determination of a boundary of a space of interest using radar sensors.
US 8,115,641 (Dempsey) discloses an automatic fall detection system.
US 7,567,200 (Osterweil) discloses method and apparatus for body position monitor and fall detect ion using radar.
US 2005/0073411 (Butler) discloses electronic wall using high-resolution millimeter-wave radar in conjunction with multiple plane reflectors and retroreflectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683